Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated June 6, 2012 relating to the financial statements, which appears in Toyota Motor Credit Corporation's Annual Report on Form 10-K for the year ended March 31, 2012. We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Los Angeles, California May 15, 2013
